Citation Nr: 1041099	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for disability due to psychiatric 
disease, to include post-traumatic stress disorder and 
depression.  

2.  Entitlement to service connection for disability due to 
psychiatric disease.  

3. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  

4.  Entitlement to a rating in excess of 20 percent disabling for 
a low back disability.

5. Entitlement to a rating in excess of 10 percent disabling for 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1990.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran testified during a personal hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  

The matters of entitlement to service connection for disability 
due to psychiatric disease, increased ratings for a low back 
disability and hypertension, and a TDIU are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO 
disallowed service connection for disability due to psychiatric 
disease, including PTSD and depression.  

2.  Evidence added to the record since the January 2004 rating 
decision, which is not cumulative or redundant of evidence 
already of record, raises a reasonable possibility of 
substantiating a claim of service connection for disability due 
to PTSD and depression.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, in which the RO disallowed 
service connection for disability due to psychiatric disease, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2010).  

2.  New and material evidence having been received; the claim of 
service connection for disability due to psychiatric disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the only matter decided by the Board today, 
to reopen the Veteran's claim of entitlement to service 
connection for disability due to psychiatric disease, is not 
adverse to the Veteran, further discussion of whether VA met its 
duties under the VCAA is not indicated at this time.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires specific 
findings. These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of 
PTSD must comply with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM- IV).  Id., see also 38 
C.F.R. § 4.125(a) (2010).  

VA has recently amended the regulations governing the evidentiary 
standard for establishing an in-service stressor.  If a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see 
also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and 
applicability dates).  

VA first received a claim of entitlement to service connection 
for PTSD from the Veteran in October 2000.  The RO denied that 
claim in rating decisions dated in February and September 2002 
and informed him and his representative of those decisions and of 
his appellate rights in February and October 2002, respectively.  
VA did not receive a writing expressing disagreement with either 
decision within one year of the mailing of the notice of the 
decisions.  The decisions therefore became final.  38 U.S.C.A. 
§ 7105(c).  In January 2004, the RO again disallowed his claim in 
that the RO determined that new and material evidence had not 
been submitted to reopen the claim.  Notice of that decision and 
of the Veteran's appellate rights were mailed to him and his 
representative that same month.  He did not initiate an appeal to 
the Board and that decision became final.  Id.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Regarding 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Pertinent evidence of record at the time of the January 2004 
rating decision included: the Veteran's service treatment records 
(STRs) which are silent for complaints, findings, treatment, or 
diagnosis relating to PTSD; a report of May 2001 VA examination 
noting a diagnosis of PTSD; a July 2003 stressor statement 
wherein the Veteran recounted fear of Vietnamese soldiers and 
being shot at, seeing dead Vietnamese bodies, and shooting at 
people; and a report of September 2003 VA examination noting a 
diagnosis of PTSD. 

Evidence received since the January 2004 rating decision 
includes:  A May 2004 stressor statement submitted by the Veteran 
which relates that he was on guard duty in a 50 foot tower and 
was shot at.  He noted that bullets started flying through the 
roof and that he could not return fire due to the proximity of 
civilians.  He also noted that he would often lie in his bunk and 
hear bombs exploding in the distance. 

An August 2004 VA outpatient treatment record noting that the 
Veteran was in a tower when shots were fired at him.  He 
remembered the sound of the bullets and seeing holes in the roof 
of the tower.  He described feelings of helplessness, fear, and 
dread.

A report of February 2005 VA examination noting a diagnosis of 
PTSD.  

As the January 2004 rating decision denied the Veteran's claim of 
service connection for PTSD on the basis that there was no 
verified in-service stressor, for evidence to be new and material 
in this matter, it must be evidence not of record in January 2004 
that addresses this basis for denial.  The Veteran's statement, 
received since the last final denial of his claim, that he was 
shot at in a guard tower during service in Vietnam, relates to 
the unestablished fact necessary to substantiate the claim of 
service connection for PTSD, and raises a reasonable possibility 
that the claim will be substantiated.  Accordingly, the Board 
finds this evidence to be both new and material.  The claim must 
therefore be reopened.  

The Veteran has been diagnosed with a depressive disorder as well 
as PTSD.  The U.S. Court of Appeals for Veterans Claims (Veterans 
Court) has explained that where a layperson, such as the Veteran, 
requests service connection for PTSD and there are other 
diagnoses of record, it is not always proper for VA to limit his 
claim to that specific diagnosis.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  Rather VA should consider the 
description of the claim, the symptoms described by the claimant, 
and the information submitted to VA.  Id.  

Facts of the instant case differ from those in Clemons in that in 
the Clemons case VA had not considered the claim to include more 
than the diagnosis that the claimant had identified while in the 
instant case the RO denied service connection for depression in 
the February 2002 rating decision and the Veteran did not appeal 
that decision.  That being said, it is unclear to the Board that 
the Veteran has ever intended to limit his claim to the diagnosis 
of PTSD and it is unclear whether the Veteran has made a 
distinction between the diagnoses.  Some evidence of this is that 
in his October 2000 claim the Veteran requested service 
connection for PTSD and then stated that he had been diagnosed 
with PTSD and depression.  This appears to the Board to be a 
statement in the nature of providing evidence for his claim of 
service connection for PTSD rather than an understanding that 
service connection can be granted for a depressive disorder, if 
all elements of a claim are met.  

It is more in keeping with the pro-claimant VA benefits system to 
determine that the Veteran is seeking service connection for 
disability due to symptoms of his psychiatric disease, regardless 
of the particular diagnosis assigned for the symptoms and 
irrespective of the RO's division of the diagnoses in the 
February 2002 rating decision.  In short, the Board considers the 
Veteran's claim to be one of entitlement to service connection 
for disability resulting from psychiatric disease and considers 
his claim to be reopened with regard to disability resulting from 
psychiatric disease, irrespective of the particular diagnosis.  

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and to that extent only, the claim is granted.  


REMAND

The Board finds that further development of the record is 
necessary to comply with VA's duty to assist the Veteran in the 
development of facts pertinent to the claims.  See 38 C.F.R. 
§ 3.159.   

In November 2007 correspondence the Veteran's wife indicated that 
he had been approved for Vocational Rehabilitation (Voc. Rehab.).  
A Voc. Rehab. folder is not associated with the Veteran's claims 
file.  If in fact the Veteran was enrolled in Voc. Rehab., such 
file should be secured for the record.

During the Veteran's August 2010 Travel Board hearing, he 
testified that he has been awarded Social Security Administration 
(SSA) disability benefits, which he acknowledged this was 
"mainly for his back and his PTSD."  August 2010 Board hearing 
transcript at 3.  VA has a duty to make reasonable efforts to 
assist claimants in obtaining relevant evidence that the claimant 
has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 
38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records 
from a Federal department or agency, the efforts shall continue 
until the record are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).  

The evidence of record does not contain any SSA records and there 
is no indication such were sought.  Accordingly, records and 
examinations considered in the SSA determination in conjunction 
with the Veteran's award of benefits may contain pertinent 
information, and must be secured.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  These records must be obtained with regard 
to all of his claims on appeal.  Not only has the Veteran 
reported that the SSA determination was based on his disability 
of the spine and PTSD, but the statement acknowledged that the 
SSA benefits were "mainly" for these conditions draws into 
question whether the SSA records are relevant to his claim for an 
increased rating for hypertensive vascular disease.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain 
cases or where there is a reasonable possibility that records are 
relevant to a claim, VA must assist the claimant in obtaining the 
records).  

	TDIU

The record reflects that the Veteran has not received VCAA 
compliant notice regarding what is needed to substantiate his 
claim for TDIU.  On remand the RO must provide him with such 
notice.  

	Low back disability

At the Board hearing the Veteran testified that his low back 
disability had increased in severity from what was shown on his 
December 2006 VA examination and that he was experiencing 
radiculopathy.  August 2010 Board hearing transcript at 8 & 13.  
In light of the allegation, and because the most recent (December 
2006) VA examination is now dated, a contemporaneous examination 
to assess the severity of his service-connected back disability 
is necessary.  

	PTSD 

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran's DD Form-214 reveals that he had service in Vietnam.  
VA examinations document that the Veteran has a current diagnosis 
of PTSD.  He has reported in-service stressor involving being 
subject to gunfire during his service in Vietnam.  These facts 
lead the Board to the conclusion that the low threshold referred 
to in McLendon  has been met.  Accordingly, a VA examination to 
determine whether the Veteran has PTSD that is etiologically 
related to his active service is indicated.  The examiner should 
also identify all psychiatric disease from which the Veteran 
suffers and provide an opinion as to whether such had onset 
during his active service or are etiologically related to that 
service.  

Accordingly, the case is REMANDED for the following:

1.	Verify whether the Veteran is receiving 
Voc. Rehab. and secure any associated 
folder.  

2.	Obtain from the SSA a copy of any 
decision, either granting or denying a 
claim by the Veteran for Social Security 
disability benefits, as well as copies of 
any and all medical records or 
examinations underlying such 
determination.  Associate all obtained 
records with the claims file.  If the 
records are not obtainable, associate 
documentation, including negative replies, 
of VA's efforts to obtain the records and 
provide the Veteran with notice compliant 
with 38 C.F.R. § 3.159(e).  

3.	Send the Veteran a letter providing him 
with VCAA compliant notice regarding his 
claim for a TDIU.  

4.	Arrange for an orthopedic examination to 
determine the current severity of the 
Veteran's service-connected low back 
disability.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination and the 
examiner must annotate his or her report 
as to whether the claims file was 
reviewed.  Any indicated tests or studies 
(specifically including ranges of motion) 
must be completed.  The findings reported 
should specifically include whether or not 
there are associated neurological 
manifestations (and if so their nature and 
severity).  The examiner should ascertain 
whether the low back disability has caused 
any incapacitating episodes (periods of 
bed rest prescribed by a physician) and, 
if so, note their durations and frequency.  
The examiner must explain the rationale 
for all opinions given.

5.	Arrange for an examination of the Veteran 
by a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA 
has contracted.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination and the 
examiner must annotate his or her report 
as to whether the claims file was 
reviewed.  The examiner is asked to 
address the following:  
 
(a)  Identify any and all psychiatric 
disease currently suffered by the Veteran.  

(b)  Provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any of the 
identified psychiatric diseases currently 
suffered by the Veteran had onset during 
or are etiologically related to his active 
service.  

(c)  If the examiner determines that the 
Veteran has PTSD, the examiner must 
identify the stressor or stressors upon 
which the diagnosis is based and fully 
explain how the diagnostic criteria are 
met, to include comment upon the link, if 
any, between the verified stressor(s) and 
the Veteran's symptoms.

The examiner must set forth all 
examination findings and must provide a 
complete rationale for the conclusions 
reached.  A conclusion without a rationale 
does not constitute an adequate 
examination.  

6.	Then re-adjudicate the claims on appeal.  
If any benefit sought is not granted in 
full, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


